Case 20-00154-ELG           Doc 53      Filed 03/05/21 Entered 03/05/21 16:52:23            Desc Main
                                       Document      Page 1 of 3
Oliver W. McDaniel
Assistant United States Attorney (Civil Division)
555 4th Street, NW
Washington, D.C. 20530
(202) 252-2508 | (202) 252-2599 (Fax) | oliver.mcdaniel@usdoj.gov

                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

In re:                                    )
                                          )
WALTER LEROY PEACOCK,                     )                         Case No. 20-00154-ELG
                                          )                         Chapter 11
            Debtor.                       )
__________________________________________)


          UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME TO FILE
          A RESPONSE TO DEBTOR’S OBJECTION TO IRS PROOF OF CLAIM

         Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Bankruptcy Rule 9006(b),

Defendant, the United States, on behalf of the U.S. Department of Treasury, Internal Revenue

Service (“IRS”), by and through undersigned counsel, the United States Attorney for the District

of Columbia, respectfully moves this Court for an extension of time, from the prior date of

February 8, 2021, up to and including March 23, 2021, to file a response to the Debtor’s Objection

to the IRS’s Proof of Claim (No. 5-1). Counsel for the Debtor and Trial Attorney Kristen Eustis,

on behalf of the Office of the U.S. Trustee, graciously report their non-opposition to this

enlargement. In further support of this motion, the United States submits and relies on the

following supporting memorandum.

         The heart of the dispute over taxes centers on the Debtor’s reported filing of tax returns.

The IRS reports that it has not received those returns. Going forward, the IRS believes that if it

obtains the Debtor’s return, an associated adjustment in taxes owed will likely moot the current

dispute. The United States regrets not filing a response to the Objection by the due date. An

administrative glitch resulted in an oversight of the referral from IRS. The United States submits
Case 20-00154-ELG         Doc 53        Filed 03/05/21 Entered 03/05/21 16:52:23      Desc Main
                                       Document      Page 2 of 3



that excusable neglect supports the requested extension, and the time requested should lead to an

efficient resolution of the dispute.

       WHEREFORE, the United States submits that the Court should grant this requested

enlargement of time, up to and including March 23, 2021, for the United States to respond to the

Debtor’s Objection to the IRS’s Proof of Claim. A proposed Order consistent with this motion is

attached.


                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               ACTING UNITED STATES ATTORNEY
                                               D.C. BAR NO. 415793


                                         By:   Oliver W. McDaniel /s/
                                               OLIVER W. McDANIEL, D.C. Bar No. 377360
                                               Assistant United States Attorney
                                               Civil Division
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2508 / (202) 252-2599 (Facsimile)
                                               oliver.mcdaniel@usdoj.gov
March 5, 2021




                                                  2
Case 20-00154-ELG        Doc 53     Filed 03/05/21 Entered 03/05/21 16:52:23     Desc Main
                                   Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, on this 5th day of March, 2021, that copies of the foregoing

Unopposed Motion for an Enlargement of Time to File A Response to Debtor’s Objection to IRS

Proof of Claim and Proposed Order were served on the following by the Electronic Case Filing

system:


Brett Weiss, Esq.
6404 Ivy Lane, Suite 650
Greenbelt, Maryland 20770
brett@BankruptcyLawMaryland.com
Attorney for Debtor

Kristen S. Eustis, Esq.
Office of the United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314-3489
Kristin.S.Eustice@UST.DOJ.GOV
Attorney for the Office of the U.S. Trustee, Region 4

Other ECF Recipients


                                             Oliver W. McDaniel /s/
                                             OLIVER W. McDANIEL, D.C. Bar #377360
                                             Assistant United States Attorney
